Citation Nr: 9929702	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  94-36 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
bilateral hearing loss, on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The issue of entitlement to an increased 
rating for bilateral hearing loss, on an extraschedular 
basis, was the subject of an April 1999 remand by the Board. 


REMAND

It is generally provided that the rating schedule will 
represent, as far as can practicably be determined, the 
average impairment in earning capacity in civil occupations 
resulting from a service-connected disability.  38 C.F.R. 
§ 3.321(a).  In the exceptional case, however, where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  38 C.F.R. 
§ 3.321(b).  The governing norm in these exceptional cases 
is:  A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

Here, the Board remanded to the RO the question of whether 
the case should be sent to the those officials delegated to 
assign an extraschedular rating in the first instance.  The 
Board determined in its April 1999 remand that the veteran's 
contentions and supporting evidence concerning his forced 
early retirement from a teaching career with the Princeton 
City School system warranted consideration of an 
extraschedular rating under 38 C.F.R. § 3.321.  A letter from 
Princeton City Schools is of record showing salary levels for 
the years 1978-1983.  

The RO, in an April 1999 supplemental statement of the case, 
determined that the case did not warrant referral of the 
extraschedular rating issue to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
because the veteran filed his claim for increase 3 years 
after retiring from his teaching post.  Thus, the RO found 
the 3-year lag time between retirement and filing for 
increase probative of a lack of causation between hearing 
loss and forced early retirement.  However, the Board is of 
the opinion that given the nature of the veteran's career, 
hearing loss constitutes a deficit which could cause marked 
interference with employment.  Accordingly, the Board finds 
the forwarding of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for consideration of the assignment of an extraschedular 
rating is warranted.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1. The RO should contact the veteran and 
request that he provide information 
concerning his discharge from his 
career as a teacher for Princeton City 
Schools, including any information 
concerning evidence showing that his 
hearing loss was a factor in his 
inability to continue employment as a 
teacher.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent records identified by the 
veteran which are not currently of 
record and associate them with the 
claims folder.

2. Then, the RO, should submit the case 
to the Under Secretary for Benefits or 
the Director, in order to determine 
whether an extraschedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to 
the service-connected disability or 
disabilities is warranted pursuant to 
38 C.F.R. § 3.321.

3. Then, the RO should undertake any 
other indicated development and 
thereafter readjudicate the issue of 
the entitlement to an increased rating 
for bilateral hearing loss on an 
extraschedular basis.

4. If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case and the veteran 
and his representative should be 
provided an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  No action 
is required of the veteran until he is otherwise 
notified.  By this remand the Board intimates no opinion as 
to the final outcome warranted.


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (1998).




